EXHIBIT 10.02

OPSWARE INC.
TRANSITIONAL EMPLOYMENT AND SEPARATION AGREEMENT

This Transitional Employment and Separation Agreement (“Agreement”) is entered
into as of June 7, 2007, by and between James E. Adkins (“Employee”) and Opsware
Inc. (“Opsware” or the “Company”) (collectively referred to as the “Parties”).

RECITALS

WHEREAS, Employee has been employed by the Company as its Executive Vice
President, Products;

WHEREAS, Employee will be terminating employment with the Company following a
transitional period of employment, and the Parties wish to agree upon the terms
and conditions applicable to such transitional period of employment and upon
Employee’s termination of employment with the Company;

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

AGREEMENT


1.     TRANSITIONAL EMPLOYMENT.  EMPLOYEE SHALL CONTINUE IN ACTIVE FULL-TIME
EMPLOYMENT WITH THE COMPANY FOR THE “TRANSITIONAL PERIOD”, WHICH SHALL COMMENCE
ON THE DATE HEREOF (THE “TRANSITIONAL DATE”) AND WHICH SHALL CONTINUE UNTIL JUNE
29, 2007, UNLESS EARLIER TERMINATED AS SET FORTH HEREIN OR EXTENDED BY THE
MUTUAL AGREEMENT OF THE PARTIES (IN ANY CASE, THE “TERMINATION DATE”). 
NOTWITHSTANDING THE FOREGOING, EMPLOYEE’S EMPLOYMENT WITH THE COMPANY DURING THE
TRANSITIONAL PERIOD WILL BE AT-WILL AND MAY BE TERMINATED BY EMPLOYEE OR BY THE
COMPANY AT ANY TIME FOR ANY REASON.


2.     RESIGNATION OF TITLES AND POSITIONS.  EFFECTIVE AS OF THE TERMINATION
DATE, EMPLOYEE WILL TERMINATE EMPLOYMENT WITH THE COMPANY, AND, IF REQUESTED
EARLIER DURING THE TRANSITIONAL PERIOD, RELINQUISH ALL TITLES AND POSITIONS THEN
HELD BY EMPLOYEE WITH THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY.


3.     COMPENSATION AND BENEFITS DURING TRANSITIONAL PERIOD.  DURING THE
TRANSITIONAL PERIOD, EMPLOYEE WILL CONTINUE TO RECEIVE PAYMENT OF HIS CURRENT
BASE SALARY AND WILL CONTINUE TO PARTICIPATE IN APPLICABLE COMPANY EMPLOYEE
BENEFIT PLANS TO THE EXTENT OF HIS PARTICIPATION AND ON THE TERMS AND CONDITIONS
IN EFFECT IMMEDIATELY PRIOR TO THE COMMENCEMENT OF THE TRANSITIONAL PERIOD. 
DURING THE TRANSITIONAL PERIOD, EMPLOYEE’S STOCK OPTIONS AND SHARES OF
RESTRICTED STOCK WILL CONTINUE TO VEST IN ACCORDANCE WITH THEIR TERMS; PROVIDED,
HOWEVER, THAT EMPLOYEE SHALL NOT RECEIVE ANY ADDITIONAL OPTIONS OR OTHER RIGHTS
TO PURCHASE SHARES OF THE COMPANY’S COMMON STOCK FOLLOWING THE TRANSITIONAL
DATE.  ANY CONTRIBUTIONS THAT EMPLOYEE HAS MADE IN THE CURRENTLY EFFECTIVE
PURCHASE PERIOD OF THE COMPANY’S EMPLOYEE STOCK PURCHASE PLAN SHALL BE REMITTED
BACK TO EMPLOYEE.


--------------------------------------------------------------------------------



4.     PAYMENTS AND BENEFITS.


(A)           ACCRUED PAYMENTS AND BENEFITS.  UPON THE TERMINATION OF EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY FOR ANY REASON, THE COMPANY SHALL PAY TO EMPLOYEE
ALL AMOUNTS AND BENEFITS THAT HAVE ACCRUED OR WERE EARNED BUT REMAIN UNPAID
THROUGH THE TERMINATION DATE IN RESPECT OF SALARY, AND UNREIMBURSED EXPENSES,
INCLUDING ACCRUED AND UNUSED VACATION.  EMPLOYEE SHALL NOT BE ENTITLED TO ANY
PRO-RATA PAYMENT OF HIS ANNUAL TARGET BONUS.


(B)           SEPARATION PAYMENTS.  UPON THE EARLIER OF THE CONCLUSION OF THE
TRANSITIONAL PERIOD OR THE COMPANY’S TERMINATION OF EMPLOYEE’S EMPLOYMENT OTHER
THAN FOR CAUSE (AS DEFINED IN BELOW), AND SUBJECT TO EMPLOYEE’S DELIVERY TO THE
COMPANY OF A SIGNED GENERAL RELEASE OF CLAIMS IN FAVOR OF THE COMPANY, IN A FORM
ACCEPTABLE TO THE COMPANY, WHICH SHALL BE SUBSTANTIALLY IN THE FORM ATTACHED
HERETO AS EXHIBIT 1 (THE “RELEASE”), FOLLOWING EXPIRATION OF THE STATUTORY
RESCISSION PERIOD WITHOUT ANY RESCISSION OF THE RELEASE THE COMPANY WILL PROVIDE
EMPLOYEE WITH THE FOLLOWING (HEREINAFTER REFERRED TO COLLECTIVELY AS THE
“SEPARATION PAYMENTS”):


(I)    A SIMPLE LUMP SUM PAYMENT OF $83,333.33 (EQUAL TO FOUR (4) MONTHS OF
EMPLOYEE’S BASE SALARY IN EFFECT ON THE TERMINATION DATE) LESS APPLICABLE TAXES
AND STANDARD DEDUCTIONS; AND


(II)   PAYMENT OF EMPLOYEE’S COBRA INSURANCE PREMIUMS SHOULD EMPLOYEE TIMELY
ELECT TO CONTINUE GROUP HEALTH COVERAGE UNDER COBRA FOR FOUR (4) MONTHS
FOLLOWING THE TERMINATION DATE; PROVIDED, HOWEVER, THAT THE COMPANY’S OBLIGATION
TO PAY EMPLOYEE’S COBRA INSURANCE PREMIUMS IS CONDITIONED ON EMPLOYEE REMAINING
ELIGIBLE FOR SUCH COVERAGE.

Notwithstanding the foregoing, Employee acknowledges and agrees that in the
event that, prior to the Termination Date, the Company terminates Employee’s
employment for Cause (as defined in below and as determined in its sole
discretion by the Board acting in good faith) or Employee resigns for any
reason, Employee will not be entitled to the Separation Payments.

For purposes of this Agreement, “Cause” shall have the meaning ascribed to it in
Employee’s Stock Option Agreement dated March 21, 2007.


(C)           COMPANY STOCK OPTIONS; RESTRICTED STOCK.


(I)    VESTED OPTIONS.  NOTWITHSTANDING THE POST-TERMINATION OF SERVICES
EXPIRATION DATE SPECIFIED IN EACH GOVERNING WRITTEN STOCK OPTION AGREEMENT TO
PURCHASE SHARES OF THE COMPANY’S COMMON STOCK (“OPTIONS”), EMPLOYEE SHALL HAVE
ONE YEAR FOLLOWING THE TERMINATION DATE TO EXERCISE SUCH OPTIONS THAT ARE
VESTED, OUTSTANDING AND NOT EXERCISED AS OF THE TERMINATION DATE.


(II)   UNVESTED OPTIONS.  ANY OPTIONS THAT ARE UNVESTED AS OF THE TERMINATION
DATE SHALL EXPIRE EFFECTIVE AS OF THE TERMINATION DATE.


--------------------------------------------------------------------------------



(III)  RESTRICTED STOCK.  THE COMPANY HEREBY PROVIDES EMPLOYEE NOTICE PURSUANT
TO THE RESTRICTED STOCK PURCHASE AGREEMENT, DATED DECEMBER 21, 2005, BETWEEN
EMPLOYEE AND COMPANY (THE “RESTRICTED STOCK PURCHASE AGREEMENT”), THAT THE
COMPANY SHALL EXERCISE ITS RIGHT TO REPURCHASE ANY SHARES OF THE COMPANY’S
COMMON STOCK HELD BY EMPLOYEE THAT ARE UNVESTED AND SUBJECT TO THE COMPANY’S
RIGHT OF REPURCHASE PURSUANT TO THE RESTRICTED STOCK PURCHASE AGREEMENT
(“RESTRICTED STOCK”) AS OF THE TERMINATION DATE.  UPON THE TERMINATION DATE, THE
COMPANY SHALL PAY TO EMPLOYEE THE REPURCHASE PRICE FOR SUCH REPURCHASED SHARES
OF RESTRICTED STOCK AS SET FORTH IN THE RESTRICTED STOCK PURCHASE AGREEMENT. 
FROM AND AFTER THIS EXERCISE OF OPSWARE’S REPURCHASE RIGHT, EMPLOYEE SHALL NO
LONGER OWN OR HAVE ANY RIGHTS TO THE RESTRICTED SHARES.


(D)           BENEFITS. EMPLOYEE’S HEALTH INSURANCE BENEFITS WILL CEASE ON THE
TERMINATION DATE AND COMPANY SHALL PAY EMPLOYEE’S COBRA INSURANCE PREMIUMS AS
SET FORTH ABOVE IN SECTION 4(B)(II).  EMPLOYEE’S PARTICIPATION IN ALL OTHER
EMPLOYEE BENEFITS AND INCIDENTS OF EMPLOYMENT WILL CEASE ON THE TERMINATION
DATE.  EMPLOYEE WILL CEASE ACCRUING EMPLOYEE BENEFITS, INCLUDING, BUT NOT
LIMITED TO, VACATION TIME AND PAID TIME OFF, AS OF THE TERMINATION DATE.


5.     CONSIDERATION FOR RELEASE.  THE PARTIES AGREE THAT SOME OF THE PAYMENTS
AND BENEFITS PROVIDED TO EMPLOYEE PURSUANT TO THIS AGREEMENT, ARE OVER AND ABOVE
ANYTHING OWED TO EMPLOYEE BY LAW AND ARE OFFERED IN EXCHANGE FOR AND CONDITIONED
UPON EMPLOYEE’S EXECUTION OF THE RELEASE.  EMPLOYEE UNDERSTANDS THAT IF HE DOES
NOT SIGN THE RELEASE, OR IF HE REVOKES THE SIGNED RELEASE, THE COMPANY HAS NO
OBLIGATION TO PROVIDE HIM THE BENEFITS LISTED IN THIS AGREEMENT OTHER THAN AS
SET FORTH IN SECTION 4(A) (ACCRUED PAYMENT AND BENEFITS).


6.     NO MITIGATION REQUIRED.  EMPLOYEE SHALL NOT BE REQUIRED TO SEEK OTHER
EMPLOYMENT OR TO ATTEMPT IN ANY WAY TO REDUCE AMOUNTS PAYABLE TO HIM PURSUANT TO
THIS AGREEMENT.  FURTHER, THE AMOUNT OF BENEFITS PROVIDED UNDER THIS AGREEMENT
SHALL NOT BE REDUCED BY ANY COMPENSATION EARNED BY OR OTHER BENEFITS PROVIDED TO
EMPLOYEE AS A RESULT OF EMPLOYMENT BY ANOTHER EMPLOYER FOLLOWING THE TERMINATION
DATE.


7.     CONFIDENTIAL INFORMATION.  DURING THE TRANSITIONAL PERIOD AND FOLLOWING
THE TERMINATION DATE, EMPLOYEE SHALL CONTINUE TO MAINTAIN THE CONFIDENTIALITY OF
ALL CONFIDENTIAL AND PROPRIETARY INFORMATION OF THE COMPANY AND SHALL CONTINUE
TO COMPLY WITH THE TERMS AND CONDITIONS OF THE EMPLOYMENT, CONFIDENTIAL
INFORMATION, INVENTION ASSIGNMENT AGREEMENT BETWEEN EMPLOYEE AND THE COMPANY. 
EMPLOYEE SHALL RETURN ALL OF THE COMPANY’S PROPERTY AND CONFIDENTIAL AND
PROPRIETARY INFORMATION IN HIS POSSESSION TO THE COMPANY ON THE TERMINATION
DATE.


8.     NO COOPERATION.  EMPLOYEE AGREES THAT HE WILL NOT COUNSEL OR ASSIST ANY
ATTORNEYS OR THEIR CLIENTS IN THE PRESENTATION OR PROSECUTION OF ANY DISPUTES,
DIFFERENCES, GRIEVANCES, CLAIMS, CHARGES, OR COMPLAINTS BY ANY THIRD PARTY
AGAINST THE COMPANY AND/OR ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT,
REPRESENTATIVE, SHAREHOLDER OR ATTORNEY OF THE COMPANY, UNLESS UNDER A SUBPOENA
OR OTHER COURT ORDER TO DO SO.  EMPLOYEE FURTHER AGREES BOTH TO IMMEDIATELY
NOTIFY THE COMPANY UPON RECEIPT OF ANY COURT ORDER, SUBPOENA, OR ANY LEGAL
DISCOVERY DEVICE THAT SEEKS OR MIGHT REQUIRE THE DISCLOSURE OR PRODUCTION OF THE
EXISTENCE OR TERMS OF THIS AGREEMENT, AND TO FURNISH, WITHIN THREE (3) BUSINESS
DAYS OF ITS RECEIPT, A COPY OF SUCH SUBPOENA OR LEGAL DISCOVERY DEVICE TO THE
COMPANY.


--------------------------------------------------------------------------------



9.     NON-SOLICITATION.  EMPLOYEE AGREES THAT FOR A PERIOD OF TWELVE (12)
MONTHS IMMEDIATELY FOLLOWING THE TERMINATION DATE, EMPLOYEE SHALL NOT EITHER
DIRECTLY OR INDIRECTLY SOLICIT, INDUCE, RECRUIT OR ENCOURAGE ANY OF THE
COMPANY’S EMPLOYEES TO LEAVE THEIR EMPLOYMENT, OR TAKE AWAY SUCH EMPLOYEES, OR
ATTEMPT TO SOLICIT, INDUCE, RECRUIT, ENCOURAGE, OR TAKE AWAY EMPLOYEES OF THE
COMPANY, EITHER FOR HIMSELF OR ANY OTHER PERSON OR ENTITY.  EMPLOYEE FURTHER
AGREES NOT TO OTHERWISE INTERFERE WITH THE RELATIONSHIP OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR AFFILIATES WITH ANY PERSON WHO, TO THE KNOWLEDGE OF
EMPLOYEE, IS EMPLOYED BY OR OTHERWISE ENGAGED TO PERFORM SERVICES FOR THE
COMPANY OR ITS SUBSIDIARIES OR AFFILIATES (INCLUDING, BUT NOT LIMITED TO, ANY
INDEPENDENT SALES REPRESENTATIVES OR ORGANIZATIONS) OR WHO IS, OR WAS WITHIN THE
THEN MOST RECENT PRIOR TWELVE-MONTH PERIOD, A CUSTOMER OR CLIENT OF THE COMPANY,
OR ANY OF ITS SUBSIDIARIES.


10.   COSTS.  THE PARTIES SHALL EACH BEAR THEIR OWN COSTS, EXPERT FEES,
ATTORNEYS’ FEES AND OTHER FEES INCURRED IN CONNECTION WITH THIS AGREEMENT EXCEPT
AS SPECIFICALLY SET FORTH HEREIN.


11.   TAX CONSEQUENCES.  THE COMPANY MAKES NO REPRESENTATIONS OR WARRANTIES WITH
RESPECT TO THE TAX CONSEQUENCES OF THE PAYMENT OF ANY SUMS TO EMPLOYEE UNDER THE
TERMS OF THIS AGREEMENT.  EMPLOYEE AGREES AND UNDERSTANDS THAT HE IS RESPONSIBLE
FOR PAYMENT, IF ANY, OF LOCAL, STATE AND/OR FEDERAL TAXES ON THE SUMS PAID
HEREUNDER BY THE COMPANY AND ANY PENALTIES OR ASSESSMENTS THEREON AND THAT ALL
SUCH SUMS SHALL BE PAID LESS ALL APPLICABLE WITHHOLDINGS AND DEDUCTIONS. 
EMPLOYEE FURTHER AGREES TO INDEMNIFY AND HOLD THE COMPANY HARMLESS FROM ANY
CLAIMS, DEMANDS, DEFICIENCIES, PENALTIES, ASSESSMENTS, EXECUTIONS, JUDGMENTS, OR
RECOVERIES BY ANY GOVERNMENT AGENCY AGAINST THE COMPANY FOR ANY AMOUNTS CLAIMED
DUE ON ACCOUNT OF EMPLOYEE’S FAILURE TO PAY FEDERAL OR STATE TAXES OR DAMAGES
SUSTAINED BY THE COMPANY BY REASON OF ANY SUCH CLAIMS, INCLUDING REASONABLE
ATTORNEYS’ FEES.


12.   ARBITRATION.  THE PARTIES AGREE THAT ANY CONTROVERSY OR CLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT, OR THE BREACH THEREOF, SHALL BE SUBMITTED TO
THE AMERICAN ARBITRATION ASSOCIATION (“AAA”) AND THAT A NEUTRAL ARBITRATOR WILL
BE SELECTED IN A MANNER CONSISTENT WITH ITS NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES.  THE ARBITRATION PROCEEDINGS WILL ALLOW FOR DISCOVERY
ACCORDING TO THE RULES SET FORTH IN THE NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES (THE “RULES”).  ALL ARBITRATION PROCEEDINGS SHALL BE
CONDUCTED IN SANTA CLARA COUNTY, CALIFORNIA.

Except as provided by the Rules, arbitration shall be the sole, exclusive and
final remedy for any dispute between Employee and the Company.  Accordingly,
except as provided for by the Rules, neither Employee nor the Company will be
permitted to pursue court action regarding claims that are subject to
arbitration.  The Parties expressly waive any entitlement to have such
controversies decided by a court or a jury.  In addition to the right under the
Rules to petition the court for provisional relief, Employee agrees that any
party may also petition the court for injunctive relief where either party
alleges or claims a violation of this Agreement in particular Section 7 of this
Agreement.


13.   AUTHORITY.  THE COMPANY REPRESENTS AND WARRANTS THAT THE UNDERSIGNED HAS
THE AUTHORITY TO ACT ON BEHALF OF THE COMPANY AND TO BIND THE COMPANY AND ALL
WHO MAY CLAIM THROUGH IT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT. 
EMPLOYEE REPRESENTS AND WARRANTS THAT HE HAS THE CAPACITY TO ACT ON HIS OWN
BEHALF AND ON BEHALF OF ALL WHO MIGHT CLAIM THROUGH HIM TO BIND THEM TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT.


--------------------------------------------------------------------------------



14.   NO REPRESENTATIONS.  THE PARTIES REPRESENT THAT EACH HAS HAD THE
OPPORTUNITY TO CONSULT WITH AN ATTORNEY, AND HAS CAREFULLY READ AND UNDERSTANDS
THE SCOPE AND EFFECT OF THE PROVISIONS OF THIS AGREEMENT.  NEITHER PARTY HAS
RELIED UPON ANY REPRESENTATIONS OR STATEMENTS MADE BY THE OTHER PARTY HERETO
WHICH ARE NOT SPECIFICALLY SET FORTH IN THIS AGREEMENT.


15.   SEVERABILITY.  IN THE EVENT THAT ANY PROVISION HEREOF BECOMES OR IS
DECLARED BY A COURT OF COMPETENT JURISDICTION TO BE ILLEGAL, UNENFORCEABLE OR
VOID, THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT WITHOUT SAID
PROVISION SO LONG AS THE REMAINING PROVISIONS REMAIN INTELLIGIBLE AND CONTINUE
TO REFLECT THE ORIGINAL INTENT OF THE PARTIES.


16.   ENTIRE AGREEMENT.  THIS AGREEMENT REPRESENTS THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE COMPANY AND EMPLOYEE CONCERNING THE SUBJECT MATTER OF
THIS AGREEMENT AND EMPLOYEE’S RELATIONSHIP WITH THE COMPANY, AND SUPERSEDES AND
REPLACES ANY AND ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES
CONCERNING THE SUBJECT MATTER OF THIS AGREEMENT AND EMPLOYEE’S RELATIONSHIP WITH
THE COMPANY, WITH THE EXCEPTION OF THE EMPLOYMENT, CONFIDENTIAL INFORMATION,
INVENTION ASSIGNMENT AGREEMENT, THE AGREEMENTS GOVERNING THE OPTIONS OR ANY
SHARES OF RESTRICTED STOCK (INCLUDING THE EQUITY COMPENSATION PLAN UNDER WHICH
SUCH OPTIONS OR SUCH STOCK WERE GRANTED) AND ANY RIGHT TO INDEMNIFICATION
EMPLOYEE HAS PURSUANT TO ANY INDEMNIFICATION AGREEMENT BETWEEN EMPLOYEE AND
COMPANY.


17.   PUBLIC FILING.  EMPLOYEE AND THE COMPANY UNDERSTAND AND AGREE THAT THIS
AGREEMENT MAY NEED TO BE FILED WITH THE SECURITIES AND EXCHANGE COMMISSION AND
THAT ITS CONFIDENTIALITY CANNOT BE PROTECTED.


18.   CODE SECTION 409A.  IF ANY PAYMENTS OR BENEFITS DUE UNDER THIS AGREEMENT
WOULD SUBJECT EMPLOYEE TO ANY PENALTY TAX IMPOSED UNDER SECTION 409A OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED, IF SUCH PAYMENTS AND BENEFITS WERE
MADE AT THE TIME AS CONTEMPLATED HEREIN, THEN THE PARTIES AGREE TO COOPERATE
WITH EACH OTHER AND TO TAKE REASONABLY NECESSARY STEPS TO AVOID THE IMPOSITION
OF ANY SUCH PENALTY TAX.


19.   NO WAIVER.  THE FAILURE OF ANY PARTY TO INSIST UPON THE PERFORMANCE OF ANY
OF THE TERMS AND CONDITIONS IN THIS AGREEMENT, OR THE FAILURE TO PROSECUTE ANY
BREACH OF ANY OF THE TERMS AND CONDITIONS OF THIS AGREEMENT, SHALL NOT BE
CONSTRUED THEREAFTER AS A WAIVER OF ANY SUCH TERMS OR CONDITIONS.  THIS ENTIRE
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AS IF NO SUCH FORBEARANCE OR
FAILURE OF PERFORMANCE HAD OCCURRED.


20.   NO ORAL MODIFICATION.  ANY MODIFICATION OR AMENDMENT OF THIS AGREEMENT, OR
ADDITIONAL OBLIGATION ASSUMED BY EITHER PARTY IN CONNECTION WITH THIS AGREEMENT,
SHALL BE EFFECTIVE ONLY IF PLACED IN WRITING AND SIGNED BY BOTH PARTIES OR BY
AUTHORIZED REPRESENTATIVES OF EACH PARTY.


21.   GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN EXECUTED AND
DELIVERED WITHIN THE STATE OF CALIFORNIA, AND IT SHALL BE CONSTRUED,
INTERPRETED, GOVERNED, AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.  TO THE EXTENT THAT
EITHER PARTY SEEKS INJUNCTIVE RELIEF IN ANY COURT HAVING JURISDICTION FOR ANY
CLAIM RELATING TO THE ALLEGED MISUSE OR MISAPPROPRIATION OF TRADE SECRETS OR
CONFIDENTIAL OR PROPRIETARY INFORMATION, EACH PARTY HEREBY CONSENTS TO PERSONAL
AND EXCLUSIVE JURISDICTION AND VENUE IN THE STATE AND FEDERAL COURTS OF THE
STATE OF CALIFORNIA.


--------------------------------------------------------------------------------



22.   ATTORNEYS’ FEES.  IN THE EVENT THAT EITHER PARTY BRINGS AN ACTION TO
ENFORCE OR EFFECT ITS RIGHTS UNDER THIS AGREEMENT, THE PREVAILING PARTY SHALL BE
ENTITLED TO RECOVER ITS COSTS AND EXPENSES, INCLUDING THE COSTS OF MEDIATION,
ARBITRATION, LITIGATION, COURT FEES, PLUS REASONABLE ATTORNEYS’ FEES, INCURRED
IN CONNECTION WITH SUCH AN ACTION.


23.   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, AND EACH
COUNTERPART SHALL HAVE THE SAME FORCE AND EFFECT AS AN ORIGINAL AND SHALL
CONSTITUTE AN EFFECTIVE, BINDING AGREEMENT ON THE PART OF EACH OF THE
UNDERSIGNED.


24.   SUCCESSORS AND ASSIGNS.  THIS AGREEMENT, AND ANY AND ALL RIGHTS, DUTIES,
AND OBLIGATIONS UNDER THIS AGREEMENT, WILL NOT BE ASSIGNED, TRANSFERRED,
DELEGATED, OR SUBLICENSED BY EMPLOYEE WITHOUT THE COMPANY’S PRIOR WRITTEN
CONSENT.

[Signature Page Follows]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

OPSWARE INC.

 

 

 

 

 

 

Dated:  June 11, 2007

 

By

/s/ Benjamin A. Horowitz

 

 

 

 

 

 

 

 

 

Name: Benjamin A. Horowitz

 

 

 

 

 

 

 

 

 

Title:   President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

JAMES E. ADKINS, an individual

 

 

 

 

 

 

Dated:  June 11, 2007

 

 /s/ James E. Adkins

 

 

 

James E. Adkins

 

 

[Signature Page to Agreement]


--------------------------------------------------------------------------------


EXHIBIT 1

GENERAL RELEASE OF ALL CLAIMS

1.             This General Release of All Claims (hereinafter “Agreement”) is
entered into between James E. Adkins (hereinafter “Employee”) and by Opsware
Inc. (hereinafter the “Company” or “Opsware”).

2.             WHEREAS, Employee has been employed by the Company; and

WHEREAS Employee and the Company desire to mutually, amicably and finally
resolve and compromise all issues and claims surrounding Employee’s employment
by the Company and the termination thereof;

NOW THEREFORE, in consideration for the mutual promises and undertakings of the
parties as set forth below, Employee and the Company hereby enter into this
Agreement.

3.             Consideration.  In consideration of the payments and benefits
offered to Employee by the Company pursuant to the Transitional Employment and
Separation Agreement by and between Employee and the Company dated June 30,
2007, and in connection with the termination of Employee’s employment, Employee
agrees to the following general release (the “Release”).

4.             General Release of Claims.

(a)           In further consideration for the payment and undertakings
described above, to the fullest extent permitted by law, Employee, individually
and on behalf of his attorneys, representatives, successors, and assigns, does
hereby completely release and forever discharge the Company, its affiliated and
subsidiary corporations, and its and their shareholders, officers and all other
representatives, agents, directors, employees, successors and assigns, from all
claims, rights, demands, actions, obligations, and causes of action of any and
every kind, nature and character, known or unknown, which Employee may now have,
or has ever had, against them arising from or in any way connected with the
employment relationship between the parties, any actions during the
relationship, or the termination thereof.  This release covers all statutory,
common law, constitutional and other claims, including but not limited to, all
claims for wrongful discharge in violation of public policy, breach of contract,
express or implied, breach of covenant of good faith and fair dealing,
intentional or negligent infliction of emotional distress, intentional or
negligent misrepresentation, discrimination, any tort, personal injury, or
violation of statute including but not limited to Title VII of the Civil Rights
Act, the Age Discrimination in Employment Act, the Americans with Disabilities
Act, and the California Fair Employment and Housing Act, which Employee may now
have, or has ever had.  The parties agree that any past or future claims for
money damages, loss of wages, earnings and benefits, both past and future,
medical expenses, attorneys’ fees and costs, reinstatement and other equitable
relief, are all released by this Agreement.


--------------------------------------------------------------------------------


(b)           Employee and the Company do not intend to release claims that
Employee may not release as a matter of law, including but not limited to claims
for indemnity under California Labor Code section 2802.

(c)           To the fullest extent permitted by law, any dispute regarding the
scope of this general release shall be determined by an arbitrator under the
procedures set forth in the arbitration clause below.

5.             Waiver of Unknown Claims. Employee has read or been advised of
Section 1542 of the Civil Code of the State of California, which provides as
follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee understands that Section 1542 gives him the right not to release
existing claims of which he is not now aware, unless he voluntarily chooses to
waive this right.  Having been so apprised, he nevertheless hereby voluntarily
elects to and does waive the rights described in Section 1542, and elects to
assume all risks for claims that now exist in his favor, known or unknown.

6.             Non-Admission.  It is understood and agreed that this is a
compromise settlement of a disputed claim or claims and that neither this
Agreement itself nor the furnishing of the consideration for this Agreement
shall be deemed or construed as an admission of liability or wrongdoing of any
kind by the Company.

7.             Covenant Not to Sue.

(a)           To the fullest extent permitted by law, at no time subsequent to
the execution of this Agreement will Employee pursue, or cause or knowingly
permit the prosecution, in any state, federal or foreign court, or before any
local, state, federal or foreign administrative agency, or any other tribunal,
any charge, claim or action of any kind, nature and character whatsoever, known
or unknown, which he may now have, has ever had, or may in the future have
against the Company and/or any officer, director, employee or agent of the
Company, which is based in whole or in part on any matter covered by this
Agreement.

(b)           Nothing in this paragraph shall prohibit Employee from filing a
charge or complaint with a government agency such as but not limited to the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Department of Labor, the California Department of Fair Employment and Housing,
or other applicable state agency. However, Employee understands and agrees that,
by entering into this agreement, he is releasing any and all individual claims
for relief, and that any and all subsequent disputes between the Company and
Employee shall be resolved in arbitration.

(c)           Nothing in this Agreement shall prohibit or impair Employee or the
Company from complying with all applicable laws, nor shall this Agreement be
construed to obligate either party to commit (or aid or abet in the commission
of) any unlawful act.


--------------------------------------------------------------------------------


8.             Waiver of Right to Reemployment.  Employee agrees that he will
not be entitled to any further employment with the Company.  He therefore waives
any claim now or in the future to other employment or reemployment with the
Company, or any of its related entities, and agrees that he will not apply for
nor accept employment with the Company or any of its related entities in the
future.

9.             Nondisparagement.  Employee agrees that he will refrain from
making any adverse, derogatory or disparaging statements about the company, its
board of directors, officers, management, practices or procedures, or business
operations to any person or entity.  Nothing in this paragraph shall prohibit
Employee from providing truthful information in response to a subpoena or other
legal process.

10.           Return of Company Property; Obligation to Protect Proprietary
Information.  To the extent Employee has not already done so, he agrees to
return to the Company all Company property, including but not limited to the
files and documents, whether electronic or hardcopy, and whether in Employee’s
possession or under his control. Employee also understands that whether he signs
this Agreement or not, he must maintain the confidentiality of Company trade
secrets, confidential and/or proprietary information (“Proprietary
Information”), and not make use of any Proprietary Information on behalf of
anyone.

11.           Acknowledgement of Representation or Opportunity to be Represented
by Counsel; Attorneys’ Fees.  Employee acknowledges that he has been or had the
opportunity to be represented by counsel in the negotiation and preparation of
this Agreement.  The parties further agree that each party will be responsible
for his or its own attorney’s fees and costs incurred in connection with this
Agreement.

12.           Arbitration.  Except for any claim for injunctive relief arising
out of a breach of a party’s obligations to protect the other’s Proprietary
Information, the parties agree to arbitrate any and all disputes or claims
arising out of or related to the validity, enforceability, interpretation,
performance or breach of this Agreement, whether sounding in tort, contract,
statutory violation or otherwise, or involving the construction or application
or any of the terms, provisions, or conditions of this Agreement.  Any
arbitration may be initiated by a written demand to the other party.  The
arbitrator’s decision shall be final, binding, and conclusive.  The parties
further agree that this Agreement is intended to be strictly construed to
provide for arbitration as the sole and exclusive means for resolution of all
disputes hereunder to the fullest extent permitted by law. The parties expressly
waive any entitlement to have such controversies decided by a court or a jury.

13.           Governing Law.  This Agreement shall be construed in accordance
with, and governed by, the laws of the State of California.

14.           Savings Clause.  Should any of the provisions of this Agreement be
determined to be invalid by a court, arbitrator, or government agency of
competent jurisdiction, it is agreed that such determination shall not affect
the enforceability of the other provisions herein. Specifically, should a court,
arbitrator, or agency conclude that a particular claim may not be released as a
matter of law, it is the intention of the parties that the general release, the
waiver of unknown claims, and the covenant not to sue above shall otherwise
remain effective to release any and all other claims.


--------------------------------------------------------------------------------


15.           Complete and Voluntary Agreement.  This Agreement constitutes the
entire understanding of the parties on the subjects covered.  Employee expressly
warrants that he has read and fully understands this Agreement; that he has had
the opportunity to consult with legal counsel of his own choosing and to have
the terms of the Agreement fully explained to him; that he is not executing this
Agreement in reliance on any promises, representations or inducements other than
those contained herein; and that he is executing this Agreement voluntarily,
free of any duress or coercion.

16.           Modification.  No modification, amendment or waiver of any
provision of this Agreement shall be effective unless in writing signed by
Employee and an authorized representative of the Company.

17.           Notice and Revocation Period.  Employee acknowledges that the
Company advised him to consult with an attorney prior to signing this Agreement;
that he understands that he has twenty-one  (21) days in which to consider
whether he should sign this Agreement; and that he further understands that if
he signs this Agreement, he will be given seven (7) days following the date on
which he signs this Agreement to revoke it and that this Agreement will not be
effective until after this seven-day period has expired without revocation by
him.

18.           Effective Date.  This Agreement is effective on the eighth (8th)
day after Employee signed it and without revocation by him.

Dated:

 

June 11, 2007

 

 

/s/ Benjamin A. Horowitz

 

 

 

 

 

For Opsware Inc.

 

 

 

 

 

 

 

 

 

Dated:

 

June 11, 2007

 

 

/s/ James E. Adkins

 

 

 

 

 

James E. Adkins

 


--------------------------------------------------------------------------------